[gsky3q2020ex10_3001.jpg]
Exhibit 10.3 CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM
THE EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED. AMENDMENT NO. 1 TO WAREHOUSE CREDIT
AGREEMENT This AMENDMENT NO. 1 TO WAREHOUSE CREDIT AGREEMENT (this “Agreement”)
is entered into as of July 24, 2020 by and among GS INVESTMENT I, LLC, a Georgia
limited liability company, as borrower (together with its permitted successors
and assigns, the “Borrower”), the Lenders party hereto, JPMORGAN CHASE BANK,
N.A., a national banking association, as administrative agent (in such capacity,
the “Administrative Agent”). RECITALS WHEREAS, the Borrower has entered into
that certain Warehouse Credit Agreement, dated as of May 11, 2020, by and among
the Borrower, the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); WHEREAS, the Borrower has
advised the Administrative Agent and the Lenders that the Seller wishes to
convert from a Georgia limited liability company to a Delaware limited liability
company effective on or about the date hereof (the “Seller Conversion”) and the
Administrative Agent and the Lenders have agreed to consent to the Seller
Conversion upon the terms and subject to the conditions set forth herein;
WHEREAS, the Borrower has requested that the Class A Lenders fund Class A Loans
in an aggregate amount of $200,000,000 under the Uncommitted Class A Facility;
WHEREAS, in accordance with the terms of the Credit Agreement, the Borrower has
requested, and the Administrative Agent and the Lenders have agreed to, modify
certain provisions of the Credit Agreement, upon the terms and subject to the
conditions set forth herein. NOW, THEREFORE, in consideration of the mutual
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows: AGREEMENT 1. Defined Terms. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement. 2. Amendment to the Credit Agreement. Upon satisfaction
of the conditions set forth in Section 3 hereof, the parties hereto agree that:
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions therein in their proper alphabetical order:



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3002.jpg]
“First Amendment” means that certain Amendment No. 1 to Warehouse Credit
Agreement, dated as of July 24, 2020, by and among the Borrower, the Lenders
party thereto and the Administrative Agent. “First Amendment Effective Date”
means July 24, 2020. “Original Fee Letter” means that letter dated as of the
Closing Date made by the Administrative Agent, and accepted by the Borrower and
GreenSky. “Side Letter” means that certain letter agreement, dated as of the
First Amendment Effective Date, made by the Administrative Agent, the Class A
Lenders, the Borrower and GreenSky. (b) Section 1.01 of the Credit Agreement is
hereby amended by amending and restating the definition of “[*****]” in its
entirety as follows: [*****] (c) Section 1.01 of the Credit Agreement is hereby
amended by amending and restating the definition of “Fee Letter” in its entirety
as follows: “Fee Letter” means the Original Fee Letter as supplemented by the
Side Letter. (e) Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of “Transaction Documents” in its entirety
as follows: ““Transaction Documents” means this Agreement, the Master Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the
Multiparty Agreement, any Account Control Agreement, the Fee Letter, the
GreenSky Representations Letter, the Side Letter and each other contract,
agreement, undertaking or other instrument executed in connection with any of
the foregoing, including all exhibits, annexes and schedules attached to any of
the foregoing, and other documents and certificates delivered in connection
therewith; provided that Hedge Agreements and other documents and certificates
delivered in connection therewith shall not be deemed to be Transaction
Documents.” (f) Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of “Uncommitted Class A Facility” in its
entirety as follows: ““Uncommitted Class A Facility” means discretionary
revolving loans that may be made by one or more Class A Lenders in such Class A
Lender’s sole discretion in a principal amount which may be agreed to by the
Administrative Agent, the Class A Lenders and the Borrower but shall in no event
exceed $200,000,000 in the aggregate. As of the Closing Date, the Uncommitted
Class A Facility is $0. As of the First Amendment Effective Date, the
Uncommitted Class A Facility is $200,000,000.” (g) Section 3.01(a) of the Credit
Agreement is hereby amended to delete the 2



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3003.jpg]
reference to “Section 3.02(e)(ii) of the Servicing Agreement” therein and
replace it with “Section 2.01(e)(ii) of the Servicing Agreement”. (h) Section
10.01(d) of the Credit Agreement is hereby deleted in its entirety. (i) Schedule
VII to the Credit Agreement is hereby replaced in its entirety with Schedule VII
attached to this Agreement. 3. Conditions Precedent. The effectiveness of this
Agreement is subject to the receipt by the Administrative Agent of the
following, each in form and substance acceptable to the Administrative Agent:
(a) this Agreement duly executed and delivered by the parties thereto; (b) (i)
the Certificate of Conversion from a Non-Delaware Limited Liability Company to a
Delaware Limited Liability Company filed by the Seller with the Secretary of
State of the State of Delaware dated on or about the date hereof, (ii) the
Certificate of Formation of the Seller filed with the Secretary of State of the
State of Delaware dated on or about the date hereof and (iii) the Second Amended
and Restated Limited Liability Company Agreement dated on or about the date
hereof; (c) resolutions of the governing authority the Borrower, the Seller and
GreenSky ratifying (A) the execution, delivery and performance, respectively, of
this Agreement, the Credit Amendment and all Transaction Documents to which it
is a party, (B) in the case of the Borrower only, the incurrence of the
indebtedness contemplated under the Transaction Documents, and (C) in the case
of the Borrower only, the granting by the Borrower to the Administrative Agent,
for the benefit of the Secured Parties, of the security interests contemplated
by the Credit Agreement, certified by the Secretary or an Assistant Secretary of
the Borrower as of the date hereof, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate; (d) (i) UCC search results with
respect to the Seller in the State of Delaware and (ii) UCC “back-up” filing
naming the Seller as debtor and the Administrative Agent, as assignee secured
party of the Seller, to be filed with the Secretary of State of the State of
Delaware. (e) a legal opinion from counsel to the Seller, opining that the
backup security interest in the Purchased Participations and other Purchased
Assets granted by the Seller to the Borrower under the Master Participation
Agreement is valid and perfected under the applicable UCC; (f) legal opinion
from counsel to the Seller with respect to corporate or other company authority
of the Seller; (g) the Borrower shall pay to the Administrative Agent (who shall
distribute the same to each Lender entitled to any portion thereof) the Upfront
Fee in respect of the Class A Loans attributable to the Uncommitted Class A
Facility; and 3



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3004.jpg]
(h) the Borrower shall pay or caused to be paid (i) reasonable legal fees and
expenses of Chapman and Cutler LLP, as counsel to the Administrative Agent, for
the negotiating, documenting and closing of the transactions contemplated
hereby, and (ii) the reasonable out-of-pocket expenses of the Administrative
Agent in connection herewith. 4. Funding of Uncommitted Class A Facility.
Subject to the satisfaction of the conditions set forth in Section 3 above and
in Section 5.02 of the Credit Agreement, the Class A Lenders hereby agree to
fund $200,000,000 of the Class A Loans attributable to the Uncommitted Class A
Facility. 5. Representations and Warranties of Borrower. Borrower hereby
represents and warrants to the Administrative Agent and each Lender that: (a)
the representations and warranties of Borrower contained in Section 4.01 of the
Credit Agreement are true and correct in all material respects (except in the
case of any representation and warranty qualified by materiality, which is true
and correct in all respects) as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except in the
case of any representation and warranty qualified by materiality, which is true
and correct in all respects) as of such earlier date; (b) no Default or Event of
Default has occurred and is continuing; (c) the Borrower has all requisite power
and authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Agreement and the Transaction Documents as amended hereby; (d) the
execution, delivery and performance by the Borrower of this Agreement has been
duly authorized by all necessary corporate or other organizational action, and
does not and will not: (i) contravene the terms of any Borrower Organizational
Documents; (ii) conflict with or result in any breach, termination, or
contravention of, or constitute a default under, or require any payment to be
made under (x) any material contract or agreement or any material indebtedness
to which the Borrower is a party or affecting the Borrower or the properties of
the Borrower, (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (z) result in or require the creation of any Lien upon any asset of
the Borrower (other than Liens in favor of the Administrative Agent under the
Transaction Documents); or (c) violate any Requirements of Law; (e) no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement; and (f) this Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency, 4



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3005.jpg]
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. 6. Effect on the Credit Agreement and
Ratification. (a) Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Transaction Documents or
constitute a course of conduct or dealing among the parties. The Administrative
Agent and Lenders reserve all rights, privileges and remedies under the
Transaction Documents. The Credit Agreement, as hereby amended, the GreenSky
Representations Letter and all other Transaction Documents are hereby ratified
and re-affirmed by the Borrower, the Seller and GreenSky, as applicable, in all
respects and shall remain unmodified and in full force and effect. All
references in the Transaction Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as modified hereby. This Agreement
shall constitute a Transaction Document. (b) The relationship of the
Administrative Agent and the Lender, on the one hand, and the Borrower, on the
other hand, has been and shall continue to be, at all times, that of creditor
and debtor and not as joint venturers or partners. Nothing contained in this
Agreement, any instrument, document or agreement delivered in connection
herewith or in the Credit Agreement or any of the other Transaction Documents
shall be deemed or construed to create a fiduciary relationship between or among
the parties. (c) The Administrative Agent and each Lender party hereto hereby
consents to the Seller Conversion. 7. No Novation. This Agreement is not
intended by the parties to be, and shall not be construed to be, a novation of
the Credit Agreement or any other Transaction Document or an accord and
satisfaction in regard thereto. 8. Successors and Assigns. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and
Lenders. 9. Headings. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement. 10. Incorporation of Credit Agreement. The provisions contained in
Section 10.2 (Confidentiality; Publicity), Section 10.03 (Binding on Successors
and Assigns), Section 10.08 (Severability of Provisions), Section 10.11
(Governing Law), Section 10.12 (Submission to Jurisdiction), Section 10.13
(Waiver of Jury Trial), and Section 10.14 (Counterparts; Electronic Delivery) of
the Credit Agreement are incorporated herein by this reference, mutatis
mutandis. REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW. 5



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3006.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written. GS INVESTMENT I, LLC, as Borrower By:/s/ Timothy Kaliban Name: Timothy
Kaliban Title: President JPMORGAN CHASE BANK, N.A., as Administrative Agent and
as an initial Committed Lender By:/s/ R. Eric Wiedelman Name: R. Eric Wiedelman
Title: Managing Director CHARIOT FUNDING LLC, as a Conduit Lender By: JPMorgan
Chase Bank, N.A., as its attorney-in- fact By:/s/ R. Eric Wiedelman Name: R.
Eric Wiedelman Title: Managing Director AMENDMENT NO. 1 TO WAREHOUSE CREDIT
AGREEMENT



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3007.jpg]
Acknowledged and Agreed: GS DEPOSITOR I, LLC, as Seller By:/s/ Timothy Kaliban
Name: Timothy Kaliban Title: President GREENSKY, LLC, as GreenSky and Servicer
By:/s/ Timothy Kaliban Name: Timothy Kaliban Title: President



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_3008.jpg]
Schedule VII Origination Partners and Selling Bank Partners



--------------------------------------------------------------------------------



 